972 F.2d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Nelson Isaac HASBUN-CASTRO, Defendant-Appellant.
No. 91-10312.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.Decided July 31, 1992.

MEMORANDUM**
Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
Nelson Isaac Hasbun-Castro appeals his sentence for possession with intent to distribute less than 100 grams of a substance containing heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).   Hasbun-Castro pled guilty to that offense pursuant to a plea agreement.


2
The record indicates that, as part of the plea agreement, Hasbun-Castro waived his right to appeal the sentence.   An express waiver of the right to appeal in a negotiated plea agreement is valid if knowingly and voluntarily made.   See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).   The plea agreement states:


3
My guilty plea is not the result of force, threats, assurances or promises other than the promises contained in this agreement.   I agree to the provisions of this agreement as a voluntary act on my part, rather than at the direction of or because of the recommendation of any other person, and I agree to be bound according to its provisions.


4
Hasbun-Castro does not contend on appeal that his waiver was not knowingly and voluntarily made.   His sentence, moreover, is within the range contemplated in the plea agreement.   See Bolinger, 940 F.2d at 480.   We have no reason to believe that his waiver is invalid.   We therefore decline to consider the contentions he raises on appeal.


5
DISMISSED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3